Title: John Tayloe Lomax to Thomas Jefferson, 11 March 1816
From: Lomax, John Tayloe
To: Jefferson, Thomas


          
            Dear sir,
             Menokin, near Richmond Ct House March 11th 1816.
          
          I have been induced to believe that my fathers family have an interest in some lots in Richmond & Manchester well worth investigation—In the progress of my enquiry I ascertain that from an a/c. which I presume is in Mr Wayles’s hand writing—that in the year 1768—he sold my grandfather—Lunsford Lomax—6 Tickets in Birds’ lottery for £30—In the record of a suit in the Chancery Court of Richmond between speaker Robinsons admrs & Birds & Carters heirs an account is filed of the Tickets sold in Bird’s lottery—by whom—to whom—& at what price—It is taken I understand from an old book in Mrs Bird’s possession & kept either by Bird—his agent—or the agent of his Trustees—Under the letter L. there is substantially this Entry—“To Lunsford Lomax from J. Wayles 6 Tickets nos 3807 to 3812 inclusive £30.” Upon reference to the prise book it is ascertained that 3807 & 3811—drew prises viz two ½ acre lots no: 30 in Manchester and no: 465 in Richmond—both of which are represented as very valuable—I have searched in vain for the Tickets—I think it probable from the connection which subsisted between my grandfather & Mr Wayles—that they were permitted to remain with the latter and it is possible that they may yet be found among his papers—or some information relative to them may be derived from that Source—It is suggested to me that you are in possession of  Mr Wayles’s papers—I am very much at a loss in what way I shall obtrude upon you a request that you will be So good as to aid me with such information as those papers may impart upon a subject of very great interest to my father’s family—
          I beg sir you will excuse the Liberty I have taken—and accept the assurances of my most respectfull consideration.
          Jno Tayloe Lomax
        